Citation Nr: 0329352	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for an ear condition.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for residuals of an 
ingrown toenail.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the appellant's claims 
of entitlement to service connection for a left shoulder 
condition, an ear condition, an eye condition, a skin 
condition, and residuals of an ingrown toenail.  


FINDINGS OF FACT

1.  The veteran does not have a left shoulder condition that 
was either present in, or is related to, his active duty 
service; arthritis of the left shoulder was not manifest to a 
compensable degree within one year of separation from active 
duty.  

2.  The veteran does not have an ear condition, that was 
either present in, or is related to, his active duty service; 
sensorineural hearing loss was not manifest to a compensable 
degree within one year of separation from active duty.  

3.  The veteran does not have an eye condition that was 
either present in, or is related to, his active duty service.  

4.  The veteran does not have a skin condition that was 
either present in, or is related to, his active duty service; 
malignant tumors of the skin were not manifest to a 
compensable degree within one year of separation from active 
duty.  

5.  The veteran does not have residuals of an ingrown toenail 
that were either present in, or are related to, his active 
duty service.  


CONCLUSIONS OF LAW

1.  A left shoulder condition was not incurred in or 
aggravated by the veteran's active duty service; arthritis of 
the left shoulder may not be presumed to have been incurred 
by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

2.  An ear condition was not incurred in or aggravated by the 
veteran's active duty service, and sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).  

3.  An eye condition was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2003).  

4.  A skin condition was not incurred in or aggravated by the 
veteran's active duty service, and malignant tumors of the 
skin may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

5.  Residuals of an ingrown toenail were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this regard, the Board finds that no further development 
is required.  First, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the criteria has 
not been met for service connection for a left shoulder 
condition, an ear condition, an eye condition, a skin 
condition, and residuals of an ingrown toenail.  Those are 
the key issues in this case, and the rating decision, and the 
statement of the case (SOC), informed the appellant of the 
evidence needed to substantiate his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and that VA has 
complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, in February 1993 and 
August 1999, the RO requested service medical records from 
the 


National Personnel Records Center (NPRC).  However, in 
February 1993 and March 2000, NPRC indicated that the 
veteran's service medical records ("SMRs") were not 
available and may have been destroyed in the 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The RO undertook a search of the Surgeon General's Office 
records and received a printout documenting treatment during 
service.  The RO also sent the veteran letters, dated in 
August and October of 1999, and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claims.  In 
response, the veteran indicated that he had received 
treatment at the Tampa VA Medical Center, and these records 
have been obtained.  Therefore, the Board finds that the RO 
has satisfied its duty to assist under Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).  Although it does not appear that 
the RO has obtained a VA examination and/or an etiological 
opinion covering the disabilities in issue, the Board finds 
that the evidence, discussed infra, which includes, but is 
not limited to, the fact that the first evidence of any of 
the claimed disabilities is dated in 1997 (approximately 51 
years after separation from service), and that there is no 
competent evidence of a nexus between any of the claimed 
disabilities and the veteran's service, warrants the 
conclusion that a remand is not required for an examination 
and/or etiological opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  In a letter, dated in March 2001, the 
veteran was informed of the VCAA, and of the types of 
evidence which may be probative of his claims.  In the 
letter, he was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain all records 
identified by the appellant, including medical records, 
employment records, or records from other Federal 


agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Given the foregoing, there is no 
issue as to whether VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that he has a left shoulder condition, an 
ear condition, an eye condition, a skin condition, and 
residuals of an ingrown toenail, due to his service.  With 
regard to his claim for an eye condition, he argues that a 
cooking stove exploded near him, and that he received metal 
fragments in or near his eyes as a result.  

The Board notes that, at present, it does not appear that the 
veteran's claims are based upon an assertion of participation 
in combat, and the veteran's discharge indicates that he did 
not receive any wounds in action.  However, and in any event, 
the Board notes that the Court has held, that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirement of a 
medical nexus to service.  Kessel v. West, 13 Vet. App. 9, 16 
(1999); see also Libertine v. Brown, 9 Vet. App. 521 (1996).  
As the 


Board has determined that there is no competent evidence of a 
nexus between any of the claimed conditions and the veteran's 
service, his claims fail regardless of whether or not he 
participated in combat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including sensorineural hearing loss, arthritis, and 
malignant tumors, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As previously stated, the veteran's service medical records 
are not available.  A report from the Surgeon General's 
Office indicates that the veteran was treated for unguis 
incarnatus in August 1944.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment and hospital reports, dated in 1981, and 
VA outpatient treatment, hospital and examination reports, 
dated between 1997 and 2001.  These reports show that, no 
earlier than 1997, the veteran was diagnosed with conditions 
that include possible chronic left eye tearing, basal cell 
carcinoma of the face and neck, bilateral cataracts, left eye 
conjunctivitis, bilateral ptosis, blepharachalesia, 
refractive error, osteoarthritis (apparently of the left 
shoulder), "bursitis vs. capsulitis" of the left shoulder, 
onycholysis of the right great toe, otitis externa, and 
otitis media.  A VA audio examination report, dated in March 
1998, indicates that the veteran has hearing loss as defined 
at 38 C.F.R. § 3.385 (2003).  A VA outpatient treatment 
report, dated in May 1998, shows that he was given hearing 
aids for sensorineural hearing loss.  An X-ray report 
("oribital foreign body series"), dated in May 1999, 
contains an impression that no foreign bodies were noted in 
the region of the orbits.  

The Board finds that the claims must be denied.  There is no 
competent evidence of hearing loss, arthritis or a malignant 
tumor that was manifest to a compensable degree within one 
year after separation from service, and service connection 
for 


sensorineural hearing loss, arthritis and/or malignant tumors 
of the skin is therefore not warranted for any of these 
conditions on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  During service, the veteran was treated on one 
occasion, in August 1944, for unguis incarnates.  However, 
the first post-service medical evidence of any of the claimed 
conditions comes in 1997.  This is approximately 51 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence showing that any of 
the claimed conditions were caused or aggravated by service.  
Finally, to the extent that the veteran may have defective 
visual acuity, under 38 C.F.R. § 3.303(c) (2003), refractive 
error of the eye, as such, is not a disease or injury within 
the meaning of applicable legislation.  See also 38 C.F.R. § 
4.9 (2003); Beno v. Principi, 3 Vet. App. 439 (1992).  Thus, 
the veteran's refractive error of the eyes may not be 
regarded as a disability and may not be service connected on 
the basis of incurrence or aggravation during service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, or a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a left shoulder condition is denied.  

Service connection for an ear condition is denied.  

Service connection for an eye condition is denied.  

Service connection for a skin condition is denied.

Service connection for residuals of an ingrown toenail is 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



